NUMBER 13-19-00242-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


      IN RE TRANSCONTINENTAL GAS PIPE LINE COMPANY, LLC


                       On Petition for Writ of Mandamus.


                                        ORDER

Before Chief Justice Contreras and Justices Benavides and Hinojosa
                         Order Per Curiam

       Relator Transcontinental Gas Pipe Line Company, LLC filed a petition for writ of

mandamus in the above cause on May 23, 2019. Through this original proceeding, relator

seeks to compel the trial court to set aside an order of abatement.

       The Court requests that the real party in interest, The Barnhart Family Partnership,

Ltd., or any others whose interest would be directly affected by the relief sought, file a

response to the petition for writ of mandamus on or before the expiration of ten days from

the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                              PER CURIAM

Delivered and filed the
24th day of May, 2019.




                          2